Howe, J.,
dissenting. In my opinion our decree should remain undisturbed. The right to dissolve is accessory, and falls with the principal obligation. 2 N. S. 158; Rogron’s C. N. J692; Duvergier’s Toullier, vol. 17, 275.
Notes given for the price contain in themselves the obligation to pay the price. If they are paid the price is paid. If they are prescribed the piiceis prescribed. The obligation to pay the price in this case is extinguished by prescription, and there remains only a natural, obligation to pay it. Do we purpose to enforce natural obligations by suit?
Again, the right to dissolve may be enforced against a third possessor. 12 An. 699; Paillet’s C. N. 422.
*543• A sells a plantation to B and takes his note for most of the price at one year, with mortgage and vendor’s privilege. Seven years after he sues for the amount of the note and for recognition of mortgage and privilege. B pleads prescription, and has judgment in his favor declaring the note prescribed and refusing to recognize the mortgage and privilege because they are extinguished also. B takes a rule and has the mortgage and privilege erased. C comes along and examines the title and finds it free and clear of all incumbrance. (We are an enligtened people and require all incumbrances to be recorded.) He buys and flatters himself that he is safe. Two years after A sues to-dissolve. C pleads prescription, as in this case, and points to the-judgment between A and B and the clean record in the mortgage office. But A replies that the action to dissolve still exists — wandering about-like a disembodied evil spirit — and so the sale is dissolved.
Would this be just ? Is it sound on elementary principles ?. Is it in accord with our registry laws V Is it not a trifle worse than the system-of unrecorded tacit mortgages from which we boast a recent deliverance?
Wtlt, J.
I adhere to the former opinion of this court in this case..